

116 HR 4413 IH: To authorize the Secretary of the department in which the Coast Guard is operating to establish a Coast Guard Junior Reserve Officers’ Training Corps program in cooperation with Pinellas Park High School, and for other purposes.
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4413IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Crist introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Secretary of the department in which the Coast Guard is operating to establish a
			 Coast Guard Junior Reserve Officers’ Training Corps program in cooperation
			 with Pinellas Park High School, and for other purposes.
	
		1.Coast Guard Junior Reserve Officers’ Training pilot program
 (a)In generalThe Secretary may carry out a pilot program to establish and maintain a Coast Guard Junior Reserve Officers’ Training Corps program in cooperation with Pinellas Park High School in Pinellas County, Florida.
 (b)Program requirementsThe pilot program under subsection (a) shall provide to participating students at Pinellas Park High School—
 (1)instruction in subject areas relating to operations of the Coast Guard; and (2)training in skills which are useful and appropriate for a career in the Coast Guard.
 (c)Provision of additional supportTo carry out such pilot program, the Secretary may provide to Pinellas Park High School— (1)assistance in course development, instruction, and other support activities; and
 (2)necessary and appropriate course materials, equipment, and uniforms. (d)Employment of retired Coast Guard personnel (1)In generalSubject to paragraph (2), the Secretary may authorize the Pinellas Park High School to employ, as administrators and instructors for such pilot program, retired Coast Guard and Coast Guard Reserve commissioned, warrant, and petty officers not on active duty who request such employment and who are approved by the Secretary and Pinellas Park High School.
				(2)Authorized pay
 (A)In generalIndividuals employed under paragraph (1) shall be entitled to receive their retired or retainer pay and an additional amount of not more than the difference between—
 (i)the amount the individual would be paid as pay and allowance if the individual was considered to have been ordered to active duty during the period of employment; and
 (ii)the amount of retired pay the individual is entitled to receive during that period. (B)Payment to schoolThe Secretary shall pay Pinellas Park High School an amount equal to one half of the amount described in subparagraph (A), from funds appropriated for such purpose.
 (C)Special ruleNotwithstanding any other provision of law, while employed under this subsection, an individuals is not considered to be on active-duty or inactive-duty training.
 (e)Secretary definedIn this section, the term Secretary means the Secretary of the department in which the Coast Guard is operating. 